     

                                                             JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11       CURTIS LEE MAYS,                      Case No. CV 18-10678 PSG (SS)

12                      Petitioner,

13            v.                                       JUDGMENT

14       RAYMOND MADDEN, Warden,

15                      Respondent.

16

17           Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20           IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: June 6, 2019

24                                              PHILIP
                                                PHILIP S. GUTIERREZ
                                                UNITED STATES DISTRICT JUDGE
25

26

27

28
         
                                                                              

     
